DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  In line 17 of claim 19, “inverting input node” should be –non-inverting input node (two places).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Yan (Fig. 2); 6,501,332].
Regarding claim 1, Yan discloses an amplifier circuit comprising a main amplifier circuit (lower R1, lower R2, 104) having a main component network (lower R1, lower R2) and a main amplifier (104) and the main amplifier (104) having a first input channel (the terminal receiving the input signal VI+ to + input terminal of 104) on which a first input signal (VI+) is input to a first input node (+ input terminal of 104) of the main amplifier (104) and a first output channel (output terminal of 104 to lower R2 to + input terminal of 102) from which a first output signal (output signal of 104) is output from the main amplifier (104) on a corresponding first output node (output terminal of 104) and the main amplifier circuit (lower R1, lower R2, 104) responding to the first input signal (VI+) to produce an output signal (output signal of 104) including an error component (error signal in output signal of 104) introduced by offsets or nonlinearities in the main amplifier circuit (lower R1, lower R2, 104), and a compensation amplifier circuit (102, upper R1, upper R2) connected to the first input channel (the terminal receiving the input signal VI+ to + input terminal of 104) and first output channel (output terminal of 104 to lower R2 to + input terminal of 102) of the main amplifier circuit (lower R1, lower R2, 104) to receive the first input signal (VI+) and the first output signal (output signal of 104) and having a compensation component network (upper R1, upper R2, 102, R3, R4) and a compensation amplifier (102) and the arrangement being such that the compensation amplifier circuit (102, upper R1, upper R2) combines the first input signal (VI+) and the first output signal (output signal of 104) to cancel the first input signal (VI+) and the first output signal (output signal of 104) leaving the error in the first output signal (output signal of 104) introduced by the main amplifier circuit (lower R1, lower R2, 104) as an input (+ input terminal of 102) to the compensation amplifier (102) and the compensation amplifier circuit (102, upper R1, upper R2) thereby being arranged to sense the error on the first output channel (output terminal of 104 to lower R2 to + input terminal of 102) of the main amplifier circuit (lower R1, lower R2, 104) and generate a first error compensation signal (output signal of 102) in dependence thereon and the arrangement being such that the first error compensation signal (output signal of 102) is than applied to the main amplifier circuit (lower R1, lower R2, 104) and wherein the first error compensation signal (output signal of 102) lowers the error in the output signal (output signal of 104).
Regarding claim 19,  Yan discloses an amplifier circuit comprising a main amplifier circuit (lower R1, lower R2, 104) having a main component network (lower R1, lower R2) and a main amplifier (104) and the main amplifier (104) comprises a first input channel (the terminal receiving the input signal VI+ to + input terminal of 104) on which a first input signal (VI+) is input to a non-inverting input node (+ input terminal of 104) of the main amplifier (104) and an inverting input node (- input terminal of 104) and a first output channel (output terminal of 104 to lower R2 to + input terminal of 102) from which a first output signal (output signal of 104) is output from the main amplifier (104) on a corresponding first output node (output terminal of 104) and the main amplifier (104) introducing an error component (error signal in output signal of 104) introduced by offsets or nonlinearities in the main amplifier circuit (lower R1, lower R2, 104) into the first output signal (output signal of 104), and a compensation amplifier circuit (102, upper R1, upper R2) connected to the first input channel (the terminal receiving the input signal VI+ to + input terminal of 104) and first output channel (output terminal of 104 to lower R2 to + input terminal of 102) having a compensation component network (upper R1, upper R2, 102, R3, R4) and a compensation amplifier (102) and wherein the compensation amplifier (102) comprises a non-inverting input node (+ input node of 102) and wherein the non-inverting input node (+ input node of 102) is connected to the first output channel (output terminal of 104 to lower R2 to + input terminal of 102) via the compensation component network (R2) and a non-inverting input node (+ input terminal of 102) and wherein the non-inverting input node (+ input terminal of 102) is connected to the first input channel (the terminal receiving the input signal VI+ to + input terminal of 104) and wherein the compensation amplifier circuit (102, upper R1, upper R2) is arranged to sense the error of the first output channel (output terminal of 104 to lower R2 to + input terminal of 102) of the main amplifier circuit (lower R1, lower R2, 104) and generate a first error compensation signal (output signal of 102) in dependence thereon and the arrangement being such that the first error compensation signal (output signal of 102) is applied to the inverting input node (- input terminal of 104) of the main amplifier (104), and wherein the error compensation signal (output signal of 102) lowers the error in the output signal (output signal of 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yan (Fig. 2) in view of Yan (Fig. 1). 
Yan (Fig., 2) discloses all the limitations in claim 6 except for that the main component network further comprises reactive components. Yan (Fig. 1) discloses an amplifier circuit comprising reactive components (C = 10p, R = 50k). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the reactive components at between the input and output of the main amplifier of Yan (Fig. 2), such as taught by Yan (Fig. 1) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier. 

Allowable Subject Matter
Claims 2-5 and 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2711